DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/21/20 has been entered.
Response to Arguments
The amendments filed 9/21/20 have been entered. The amendments have overcome the previously presented drawing objections and 112(b) rejections presented in the Office Action of 6/24/2020. 

Applicant’s arguments with respect to the prior art rejection of claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims are now rejected under 103 over Murray (US 20160290050 A1), in view of Roberson (US 20170328144 A1). The examiner notes that as presently modified the incorporation of the teachings of Roberson are made to Murray’s MWD system 22. The MWD system 22 is located “up-hole relative to the downhole motor 30” (Para 0027 of Murray), but the claims do not require that the payload housing be located at the same longitudinal positions on the tool string as the stator insert which appears to be the case in the present case (see e.g. Fig 2). The examiner notes that this unrecited feature would appear to differentiate from the present interpretation of the art cited in the current rejection; however, any hypothetical claim language would be subject to additional search and consideration including within the references cited in the current prior art rejection.  

Claim Objections
Claims 2 and 20 are objected to because of the following informalities:  
Claims 8 and 20 recite “an outer surface of the housing” and “an outer surface of the housing of the stator” and depends from claim 4. Claim 4, however, already recites “the stator housing including an exterior surface”. It appears that references to “an outer surface” should refer to “the exterior surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 recites “wherein the stator includes a recess formed in an outer surface of the housing”, however, parent claim 4 recites that the stator housing forms “a continuous cylindrical outer surface”. However, this recess would necessarily prevent the housing from being “continuously cylindrical” as recited in the parent claim because a recess would interrupt the surface from being continuously cylindrical). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 9 is rejected for depending from a rejected claim. 
	The examiner notes that no prior art rejection has been made on claim 8 and consequently claim 9), as it is the examiner’s understanding that no prior art could satisfy the contradicting requirements of both claim 8 and its parent claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20160290050 A1), in view of Roberson (US 20170328144 A1).

Regarding claim 1, Murray teaches a power section for a bottom hole assembly for use in a wellbore, the power section comprising: 
a stator, the stator including a stator housing and a stator insert (Fig 3, housing 39a and housing located at approximately 30, insert 45), the stator insert positioned within the housing (Fig 3, insert 45 is positioned within the housing section 39a), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 3, Fig 2, housing as defined is exposed to the wellbore and has a continuous cylindrical outer surface);
a rotor, the rotor rotatable eccentrically within the stator (Fig 3, rotor 44, Para 0032, the configuration causes “the rotor 44 to rotate eccentrically in the stator cavity”). 
While Murray teaches “the MWD tool 22 can be attached to or suspended within the drill string” and the MWD tool includes sensors (Para 0027), Murray is not explicit on the payload housing and sensor package with the recited particulars. 
Roberson teaches a payload housing (Fig 3, capsule 10), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 3, the capsule 10 is outside of the housing 30 as a modification to Murray, this encompasses the stator housing as defined and is physically coupled to the stator housing), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 3, capsule 10 extends beyond the stator housing 30); 
a sensor package, the sensor package integrated into the power section, the sensor package positioned at least partially within the payload housing (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by positioning the MWD sensors in the payload housing as disclosed by Roberson because Murray suggests the deploying the sensors of Murray by attachment to the tool string (Para 0027), but, does not describe how this is implemented, one would look to implement this in the manner disclosed by Roberson because it saves space within the tool housing itself (Para 0004 of Roberson).  

Regarding claim 2, Murray further teaches wherein the sensor package includes at least part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package (Para 0027, “MWD tool 22 […] includes a plurality of sensors for this purpose”).  

Regarding claim 3, Murray further teaches wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation  (Para 0027, “MWD tool may include three magnetometers […] and three accelerometers”).  

Regarding claim 4, Murray teaches a power section for a bottom hole assembly for use in a wellbore, the power section comprising: 
a stator, the stator including a stator housing and a stator insert (Fig 3, housing 39a and housing located at approximately 30, insert 45), the stator insert positioned within the housing (Fig 3, insert 45 is positioned within the housing section 39a), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 3, Fig 2, housing as defined is exposed to the wellbore and has a continuous cylindrical outer surface);
a rotor, the rotor rotatable eccentrically within the stator (Fig 3, rotor 44, Para 0032, the configuration causes “the rotor 44 to rotate eccentrically in the stator cavity”).  
While Murray teaches “the MWD tool 22 can be attached to or suspended within the drill string” and the MWD tool includes sensors (Para 0027), Murray is not explicit on the payload housing with the recited particulars. 
Roberson teaches a payload housing (Fig 3, capsule 10), the payload housing positioned on the exterior surface of the housing and mechanically coupled to the stator (Fig 3, the capsule 10 is outside of the housing 30 as a modification to Murray, this encompasses the stator housing as defined and is physically coupled to the stator housing), the payload housing extending radially outward beyond the greatest (Fig 3, capsule 10 extends beyond the stator housing 30)
a payload pocket positioned at least partially within the payload housing (Fig 1-2, Para 0019, the capsule 10 includes an inner cavity/pocket 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by positioning the MWD sensors in the payload housing as disclosed by Roberson because Murray suggests the deploying the sensors of Murray by attachment to the tool string (Para 0027), but, does not describe how this is implemented, one would look to implement this in the manner disclosed by Roberson because it saves space within the tool housing itself (Para 0004 of Roberson).  

Regarding claim 6, Murray further teaches wherein the payload housing further comprises a wear pad, the wear pad positioned on an exterior surface of the payload housing (Para 0022 of Roberson, “The capsule 10 can be encapsulated with a Protech™ resin to aid in wear and protection”).  

Regarding claim 10, Murray further teaches wherein the housing further comprises one or more wireways formed therein, the wireways including at least a wire positioned therein (Para 0026, the MWD system communicates with the surface via e.g. “a wired-pipe telemetry system”, necessarily in order for the wired pipe telemetry system to function, the pipe has a wireway for a wire).  
	While Murray does teach at least one wire (Para 0026, the wired drill pipe requires at least one wire), Murray as modified is not explicit on wires. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by having more than one wire since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Murray further teaches at least one sensor positioned within the payload pocket (Para 0019 of Roberson, “an inner cavity 16 which is configured to store articles for downhole delivery”; Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”).  

Regarding claim 12, Murray further teaches wherein the at least one sensor is part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package positioned within the payload pocket (Para 0027, “MWD tool 22 […] includes a plurality of sensors for this purpose”).  

Regarding claim 13, Murray further teaches wherein the at least one sensor comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation (Para 0027, “MWD tool may include three magnetometers […] and three accelerometers”).  

Regarding claim 14, Murray further teaches further comprising a power source positioned within the payload pocket (Para 0019, Fig 1, cavity 16 may house a battery).  

Regarding claim 15, Murray further teaches wherein the power source is a battery or a generator (Para 0019, Fig 1, cavity 16 may house a battery).  

Regarding claim 16, Murray further teaches further comprising a processor positioned in the payload pocket (Para 0027, as modified to Roberson to position the MWD system in the capsule of Roberson, Murray teaches processor which would be located in the pocket), the processor electronically coupled to the at least one sensor to gather, receive, store, process, and/or transmit signals from the at least one sensor (Para 0027, “the MWD processor is configured to, in response to receiving measurements obtained from the magnetometers and the accelerometers […]” i.e. at least receives measurements from the sensor(s)).   

Regarding claim 17, Murray further teaches further comprising an antenna, acoustic transceiver, or wired connection electronically coupled to the processor (Para 0027, “The MWD tool 22 can include a power source, transmitter (or transceiver) for communication with the telemetry system”, Para 0026 the telemetry system includes an acoustic telemetry system and/or a wired-pipe telemetry system).  

Regarding claim 18, Murray teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly, comprising: 
a bent sub having a bend direction (Fig 2, bend 36); 
a power section coupled to the bent sub, the power section comprising:
a stator, the stator including a stator housing and a stator insert (Fig 3, housing 39a and housing located at approximately 30, insert 45), the stator insert positioned within the housing (Fig 3, insert 45 is positioned within the housing section 39a), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 3, Fig 2, housing as defined is exposed to the wellbore and has a continuous cylindrical outer surface)
a rotor, the rotor rotatable eccentrically within the stator (Fig 3, rotor 44, Para 0032, the configuration causes “the rotor 44 to rotate eccentrically in the stator cavity”). 
While Murray teaches “the MWD tool 22 can be attached to or suspended within the drill string” and the MWD tool includes sensors (Para 0027), Murray is not explicit on the payload housing with the recited particulars. 
Roberson teaches a payload housing (Fig 4, at least one capsule 10), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator  (Fig 4, the at least one capsule 10 is outside of the housing 30 as a modification to Murray, this encompasses the stator housing as defined and is physically coupled to the stator housing), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 4, capsule 10 extends beyond the stator housing 30), whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 4, capsule 10 extends beyond the stator housing 30); 
a payload pocket positioned at least partially within the payload housing (Fig 1-2, Para 0019, the capsule 10 includes an inner cavity/pocket 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by positioning the MWD sensors in the payload housing as disclosed by Roberson because Murray suggests the deploying the sensors of Murray by attachment to the tool string (Para 0027), but, does not describe how this is implemented, one would look to implement this in the manner disclosed by Roberson because it saves space within the tool housing itself (Para 0004 of Roberson).  
Murray as modified by Roberson teaches wherein the payload housing is positioned on the stator housing so as to be aligned with the bend direction (Fig 4, where the capsules circumscribe the mandrel/housing at least one of those capsule will be “aligned” with the bend which is construed as being on the same side as the bend). 

Regarding claim 19, Murray teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
(Fig 2, bend 36); 
a power section coupled to the bent sub, the power section comprising:
a stator, the stator including a stator housing and a stator insert (Fig 3, housing 39a and housing located at approximately 30, insert 45), the stator insert positioned within the housing (Fig 3, insert 45 is positioned within the housing section 39a), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 3, Fig 2, housing as defined is exposed to the wellbore and has a continuous cylindrical outer surface)
a rotor, the rotor rotatable eccentrically within the stator (Fig 3, rotor 44, Para 0032, the configuration causes “the rotor 44 to rotate eccentrically in the stator cavity”). 
While Murray teaches “the MWD tool 22 can be attached to or suspended within the drill string” and the MWD tool includes sensors (Para 0027), Murray is not explicit on the payload housing with the recited particulars. 
Roberson teaches a payload housing (Fig 4, at least one capsule 10), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator  (Fig 4, the at least one capsule 10 is outside of the housing 30 as a modification to Murray, this encompasses the stator housing as defined and is physically coupled to the stator housing), the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 4, capsule 10 extends beyond the stator housing 30), whereby the payload housing (Fig 4, capsule 10 extends beyond the stator housing 30); 
a payload pocket positioned at least partially within the payload housing (Fig 1-2, Para 0019, the capsule 10 includes an inner cavity/pocket 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by positioning the MWD sensors in the payload housing as disclosed by Roberson because Murray suggests the deploying the sensors of Murray by attachment to the tool string (Para 0027), but, does not describe how this is implemented, one would look to implement this in the manner disclosed by Roberson because it saves space within the tool housing itself (Para 0004 of Roberson).  
Murray as modified by Roberson teaches wherein the payload housing is positioned on the stator housing so as to be aligned opposite to the bend direction (Fig 4, where the capsules circumscribe the mandrel/housing at least one of those capsule will be “aligned” opposite with the bend which is construed as being on the opposite side as the bend). 

Regarding claim 20, Murray further teaches further comprising one or more wear pads or knots positioned on an outer surface of the housing of the stator (Para 0028, “The downhole motor 30 (or downhole motor 130 shown in FIG. 7) can include one or more optional stabilizers that help position the motor 30 toward the center of the well 2.” In order to stabilize the device relative to the well, the wear pads/stabilizers must be on the outer housing).  

Regarding claim 21, Murray teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a power section, the power section including: 
a stator, the stator having a housing, a stator insert (Fig 3, housing 39a and housing located at approximately 30, insert 45), the outer surface of the stator housing exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 3, Fig 2, housing as defined is exposed to the wellbore and has a continuous cylindrical outer surface), the stator insert positioned within the stator housing (Fig 3, insert 45 is positioned within the housing section 39a), and 
a rotor, the rotor rotatable eccentrically within the stator (Fig 3, rotor 44, Para 0032, the configuration causes “the rotor 44 to rotate eccentrically in the stator cavity”); 
a flex shaft (Fig 3, shaft 48), the flex shaft mechanically coupled to the rotor and rotatable by the rotor (Fig 2, Para 0032, shaft 48 “transmits the eccentric rotation of the rotor 44”); 
an intermediate shaft (Fig 2, shaft 48), the intermediate shaft positioned within the housing and mechanically coupled to the flex shaft, and the intermediate shaft rotatable concentrically with the housing (Fig 2, Para 0032, shaft 48 “transmits the eccentric rotation of the rotor 44 to the shaft assembly 49”); 
a bent sub (Fig 2, bend 36), the bent sub mechanically coupled to the housing (Fig 2, bend is attached to housing portion as defined); 
(Fig 2, intermediate shaft 49 is coupled to a bit shaft around 43d); and 
a drill bit (Fig 2, bit 14), the drill bit mechanically coupled to the bit shaft (Fig 2, bit 14 is connected to the bit shaft as defined).
While Murray teaches “the MWD tool 22 can be attached to or suspended within the drill string” and the MWD tool includes sensors (Para 0027), Murray is not explicit on the payload housing with the recited particulars. 
Roberson teaches a payload housing (Fig 3, capsule 10), the payload housing positioned on an outer surface of the housing (Fig 3, the capsule 10 is outside of the housing 30 as a modification to Murray, this encompasses the stator housing as defined and is physically coupled to the stator housing)
the payload housing extending radially outward beyond the greatest radius of the stator housing (Fig 3, capsule 10 extends beyond the stator housing 30), the payload housing including a payload pocket (Fig 1-2, Para 0019, the capsule 10 includes an inner cavity/pocket 16), whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 3, capsule 10 extends beyond the stator housing 30). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Murray by positioning the MWD sensors in the payload housing as disclosed by Roberson because Murray suggests the deploying the sensors of Murray by attachment to the tool string (Para 0027), but, does not describe how this is implemented, one would look to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676